       Case 1:20-cv-00301-DAD-SKO Document 19 Filed 03/19/21 Page 1 of 3


     Todd P. Emanuel (SBN 169301)
1    Emanuel Law Group
     411 Borel Avenue, Suite 425
2    San Mateo, California 94402
     Telephone: (650) 369-8900
3    Facsimile: (650) 369-8999
4
5    Michael A. Farbstein (107030)
     Farbstein & Blackman, A Professional Corporation
6    411 Borel Avenue, Suite 425
     San Mateo, California 94402
7    Telephone: (650) 554-6200
     Facsimile: (650) 554-6240
8
9    Attorneys for LISA NOVAK and PATRICK NOVAK
10
                                   UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   LISA NOVAK and PATRICK NOVAK, as the                       Case No.: 1:20-cv-00301-DAD-SKO
     heirs and representatives of the decedent, Michael
14   Robert Novak,
15                                                              STIPULATION AND ORDER TO
                    Plaintiffs,                                 CONTINUE PLEADING
16          v.                                                  AMENDMENT DEADLINE
17   CITY OF MADERA, a municipal entity of the                  (Doc. 18)
18   State of California, KAYLA CLARK, DORIAN
     LASSO, ROBERT MAHONEY, and ANTHONY
19   MARTINEZ, and DOES 1 through 10, inclusive,
20                         Defendants.
21
22                                              STIPULATION
23          Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiffs Lisa Novak and Patrick Novak
24   (“Plaintiffs”) and Defendants Madera, Kayla Clark, Dorian Lasso, Robert Mahoney, and Anthony
25   Martinez (“Defendants”) stipulate as follows:
26          1. Section V of the Court’s July 7, 2020 Scheduling Order set a deadline of January 7, 2021
27   for amendment of pleadings.
28          2. Plaintiffs seek to amend their complaint to substitute survival claims for their federal
     Stipulation and Order to Continue Pleading Amendment Deadline

                                                          -1-
       Case 1:20-cv-00301-DAD-SKO Document 19 Filed 03/19/21 Page 2 of 3



1    wrongful death claims and to add pendant state law survival claims in their capacities as successors in
2    interest to their deceased brother Michael Robert Novak’s claims. Plaintiffs have good cause for the
3    amendment because, since their complaint was filed, the Ninth Circuit issued a decision that suggests
4    siblings cannot maintain their own 42 U.S.C. § 1983 claims as wrongful death claimants. J.P. v. Cty
5    of Alameda (J.P.), 803 Fed. App’x 106, 109 (9th Cir. 2020). The Ninth Circuit’s decision in J.P.
6    appears to call into question Plaintiffs’ 42 U.S.C. § 1983 claims as filed. Plaintiffs seek to amend their
7    complaint to proceed as their deceased brother Michael’s successors in interest to bring 42 U.S.C. §
8    1983 survival claims for federal constitutional violations, as well as pendant state law survival claims.
9           3. This stipulation and order continues only the date for amending the pleadings; it does not
10   alter any other dates this Court set. Indeed, the named parties and factual allegations of the First
11   Amended Complaint remain the same and the facts to be ascertained in discovery are largely the same;
12   it is the legal theories that will be altered and supplemented by the amendment. Moreover, to date, no
13   formal written discovery and no depositions have yet taken place. This amendment does not prejudice
14   any of the defendants, and it is not the product of undue delay, proposed in bad faith, or futile.
15          4. The deadline to seek to amend the pleadings is continued from January 7, 2021 to March
16   31, 2021.
17          It is so stipulated.
18   Dated: March 18, 2020                            EMANUEL LAW GROUP
19
                                                 By: /s/ Todd P. Emanuel
20                                                        Todd P. Emanuel
                                                          Attorney for Plaintiffs
21                                                        LISA NOVAK and PATRICK NOVAK
22
23   Dated: March 18, 2020                         ALLEN, GLAESSNER, HAZELWOOD & WERTH
24
                                                 By: /s/ Patrick Moriarty (authorized on 3/18/21)
25                                                        Patrick Moriarty
                                                          Attorney for Defendants
26                                                MADERA, KAYLA CLARK, DORIAN LASSO,
                                                  ROBERT MAHONEY, and ANTHONY MARTINEZ
27
28

     Stipulation and Order to Continue Pleading Amendment Deadline

                                                         -2-
       Case 1:20-cv-00301-DAD-SKO Document 19 Filed 03/19/21 Page 3 of 3



1                                                   ORDER
2             The Court, having reviewed the foregoing Stipulation (Doc. 18), and good cause appearing
3    therefore:

4             IT IS HEREBY ORDERED that deadline to seek to amend the pleadings is continued from

5    January 7, 2021, to March 31, 2021. All other dates set forth in the Scheduling Order (Doc. 12)

6    remain unchanged.

7    IT IS SO ORDERED.
8
9
     Dated:       March 19, 2021                                 /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Pleading Amendment Deadline

                                                       -3-
